



COURT OF APPEAL FOR ONTARIO

CITATION: Alguire v. The Manufacturers Life Insurance Company
    (Manulife Financial), 2018 ONCA 280

DATE: 20180321

DOCKET: C62706

Feldman, Cronk and Hourigan JJ.A.

BETWEEN

William Alguire

Plaintiff

(Appellant)

and

The
    Manufacturers Life Insurance Company

c.o.b. as Manulife Financial

Defendant

(Respondent)

Peter Griffin, Warren Rapoport and Aryan Ziaie, for the
    appellant

Robert Harrison and Chad Pilkington, for the respondent

Heard: January 9, 2018

On appeal from the judgment of Justice James F. Diamond
    of the Superior Court of Justice dated August 22, 2016, with reasons reported
    at 2016 ONSC 5295 and from the costs order dated September 27, 2016.

COSTS ENDORSEMENT

[1]

We have reviewed the costs submissions filed by the parties. We do not
    see any basis for awarding costs on a substantial indemnity basis. The
    respondent is entitled to its costs of the appeal payable by the appellant on a
    partial indemnity basis, which we fix at $80,000, inclusive of disbursements
    and HST.

K.
    Feldman J.A.

E.A.
    Cronk J.A

C.W.
    Hourigan J.A.


